DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 93-112 are allowed.
The following is an examiner’s statement of reasons for allowance: 	As to claim 93, the prior art of record fails to teach, disclose or render obvious a method comprising: “threadedly coupling a first threaded element of a rotary drive to a second threaded element; and receiving a proximal projection of a first cog of the rotary drive in a recess of a portion of a housing to impede linear movement of the first threaded element” in addition to other limitations. The closest prior art is US 2004/0092873 to Moberg. Moberg fails to disclose the claimed proximal projection of a first cog of the rotary drive in a recess of a portion of a housing to impede linear movement of the first threaded element. 	As to claim 98, the prior art of record fails to teach, disclose or render obvious an apparatus for administering a substance from a vial having a stopper slidably coupled within the vial, the apparatus comprising: a first cog coupled to the first threaded component, the first cog having a proximal projection received in a recess of a portion of the housing to impede linear motion of the first threaded component” in addition to other limitations. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783